OFFICE OF eix yrolB        OmmuL     OF T$xAs



OERAtDcMNH
Attorney Oeneral

Honorable P.W. Nlnter
County Attorney
Jim xogg county
Hebbronvllle,   Texas

Dear slrr                             Opinion No. O-1865
                                      Rer Construction     of Article 2368a,
                                            Section 6 Vernon’s Annotated
                                            c1v11 statute0
                    We acknowledge receipt     of your request    for   an opinion
on the question     stated es follows:
                   “Ia it your opinion that Sec. 6, of Art.
      ~l~Ge;pplies     only to +xorporated  cities,  towne or
                , and doea not apply to Commlealoners’ Courts?”
                   Article    1086, Vernon’s Annotated Civil Watutee,          provl$es
that towna, cities     and villages,     incorporated   under either     eneral or
special  lawns, who accept the benefits        of Chapter 9, Title 2pi Vernon’ 8
Annotated Civil Statutes,       may have the power to Improve 8ny klghwaye
within their limlte,      together with other powers.        The follo+ng     article
explalne   the prooedure to be followed;        and Articlq,1088,    Vernon’s
Annotated Civil Statutes,       provldes    that the city may pay the whole coat.:
or may aeaeaa not more +han three-fourths           of the cost agalnat the ownepk
of abutting property.
                    There are no provl~onaibr       a county to aeex468 any Pa$$
of the coats     of street iRlprovetnente’a@lnst     the armera of abuttlrq  poverty.
                     Article  2368a~8iwtion     2, Vernon’s AMotated C%v$l dt#titpp
provides   that no aommleelonera* aourt or City shall make or en%?? lnti
any contract     or agreement for the aonstructlon      of any public b~lldl?$g~,
etc., ‘requlrln$     or authorlzlng   any expenditure   in excess of #,OQO, ‘rlth-
out first    aubmlttlng said contract       or agreement to.oompetitive b%de.
Said article     alao provides    for the notice to bidders.
                   Article  23@h, Section 3 Vernon’6 Annotated Civil
Stat$tes,  provides    that when time warren& are to be ieeubd to pU$ ,tli&,:.
contract,   that fact shall be set out ln the notice,  and there sh&ll
aleo be set out the maximum amount of time warrant Indebtedness,     the
rate of’ lntereet   such warrants are to bear, and the maximum maturity dJAte
thereof.
                    Article  2368a; Sectlon 4, provides       for an election 09
whether     the bonds shall’ bd issued.    Suah election      Is to be ha&upbn the
petition     of ten per cent o?,the quallfled   vot&rB.
lQnor$ble   ?.Y,   Winter        hge     2                     OOPY        o-1865



                 Article    2368a Se&ion 6, Vernon’8 Annotated civil
Statutes,  elmply provides    thak Seatione 2, 3 and 4, eupra, still   not
a ly to expenditure     for paVlXg drainage,     street widening and other
 Pg llc imporvementa, In casea where not less then one-third
pu                                                                of the
cost thereof la to be paid by special      assesmnent levied on the proper-
ties to be benefited    thereby,
                   There being no provision   for epeclal aasesament agairrct
probrty    for improvements of the nature stated by counties,    the effect
of Seotion 6, Article    2368a, eupra, would apply only to cities,   towne
and villages   accepting  the benefits   of Chapter 9, Title 28, Vernon’s
Annotated Civil Statutes.
                    Trusting   that    the foregoing   fully    answers your inquiry,
we are,
                                        Your0 very truly
                                        ATTORNXYQENERALCFTEXAS

                                        By e/klchard Ii. Cooke
                                              Richard H. Cocke
                                             Aecllstant

RHC:00:wc


APPROVEDJAN 22, 1940
a/ Gerald C. Mann
ATTORHEY OHNERAL OF TXXAS
Approved Opinion     Committee by s/sws       Chairman